ON RETURN TO REMAND
McMILLAN, Judge. .
We remanded this cause for the trial court to provide the appellant with the forms necessary for him to refile his post-conviction petition, which originally was styled as a petition for writ of habeas corpus, in the proper form so as to comply with Rule 32, A.R.Cr.P. 615 So.2d 1253. The trial court has now filed its return, which states that, on September 21, 1992, a copy of the original petition and the appropriate forms were provided to the appellant.
In addition, the appellant has attempted to appeal an apparent summary denial of the now-filed Rule 32 A.R.Cr.P., petition. However, no record of that proceeding has been filed with this Court. It is the appellant’s duty to file a correct record on appeal. Davis v. State, 549 So.2d 577 (Ala. *1254Cr.App.1989). An appellate court will not presume error from a silent record. Robinson v. State, 444 So.2d 884 (Ala.1983).
Based on the foregoing, this appeal is due to be, and is hereby, dismissed.
APPEAL DISMISSED.
All Judges concur.